Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 1 of 38



                                  United States District Court
                                            for the
                                  Southern District of Florida
   United States of America ex rel                )
   Derek Lewis and Joey Neiman,                   )
   Plaintiffs,                                    )
                                                    Civil Action No. 18-20394-Civ-Scola
                                                  )
   v.
                                                  )
   Community Health Systems, Inc.,                )
   and others, Defendants.                        )

                             Order Granting Motions to Dismiss
         The Plaintiffs in this qui tam action, Relators Derek Lewis and Joey
   Neiman, complain the Defendants—Medhost, Inc., a health information
   technology company; 140 hospitals (the “Hospitals”);1 CHSPSC, LLC (the
   “Management Company”); and Community Health Systems, Inc. (the “Holding
   Company”)—either submitted, or caused the submission of, hundreds of
   millions of dollars in false claims to the Department of Health and Human
   Services for federal incentive payments under the Health Information
   Technology for Economic and Clinical Health Act (the “HITECH Act”). (Am.
   Compl., ECF No. 123.) After the United States declined to intervene, the Court
   unsealed the initial complaint and, thereafter, the Relators filed an amended
   complaint. Medhost, the Managing Company, the Hospitals, and the Holding
   Company have separately filed four motions to dismiss the amended complaint.
   (ECF Nos. 129, 132, 133, & 134.) They argue, among other things, that the
   complaint fails to state a claim upon which relief may be granted and fails to
   comply with the heightened pleading requirements for alleging fraud. The
   Relators have filed an amended consolidated response to these motions (ECF
   No. 151). The Managing Company, the Hospitals, and the Holding Company all
   replied (ECF No. 146, 147, & 148) before the Relators filed their amended
   response while Medhost filed a corrected reply (ECF No. 154) after the Relators’
   amended response. After careful consideration, the Court grants the


   1 The individual hospitals are listed in Exhibit A to the Relators’ amended complaint (ECF No.
   123-1). However, thirty of these hospitals have since filed for bankruptcy and thus, as to those
   hospitals, this case is stayed. (Order, ECF No. 156 (citing list of hospitals at ECF No. 155, 3–
   4).) Thus, when the Court refers to the Hospitals or the Defendants, collectively, throughout
   this order, it intends to include only the 110 hospitals who are not subject to the Court’s stay.
   If a hospital identified in the suggestion of bankruptcy is mentioned in this order, it is only in
   the context of evaluating the motions to dismiss as to the hospitals who are not subject to the
   bankruptcy stay.
                                                   1
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 2 of 38



   Defendants’ motions to dismiss with prejudice. (ECF Nos. 129, 132, 133, &
   134.)

      1. Background and Facts2
      A. Basic Framework
          Through the meaningful-use program, the federal government uses
   financial incentives to encourage hospitals to utilize electronic, as opposed to
   paper, health records. To earn these incentives, hospitals must “meaningfully
   use” electronic-health-records software that has been certified as meeting
   specifications that are detailed in federal regulations. Federal regulations also
   spell out what it means to meaningfully use such software and hospitals must
   attest to having met those requirements.
          Beginning in 2010, Medhost sought certification for electronic-health-
   record technologies that would enable its health-care customers to claim
   incentive payments from HHS under the HITECH Act. (Am. Compl. at ¶ 75.) To
   do so, Medhost worked with Drummond Group Inc. which is both an
   accredited testing laboratory and a government authorized certification body.
   (Id. at ¶ 82.) Drummond requires vendors, such as Medhost, to pass a series of
   test scripts that are intended to demonstrate that the software under review
   meets the required certification criteria. (Id. at ¶ 83.) Drummond also requires
   that vendors attest to the use of certain standardized nomenclature and
   technical specifications; to the accuracy of the information submitted; and that
   the functions demonstrated during testing are typical of the regular
   functionality of the software. (Id.) New versions of previously certified software
   can “inherit” the certification of older software without re-testing if Drummond
   determines that the certification criteria have not been adversely affected by
   the updates. (Id. at ¶ 84.)
          The Holding Company, the Management Company (together, the
   “Companies” or “Company”), and the Hospitals, apparently collectively, starting
   in 2012, implemented Medhost’s “2011 Edition software” and attested to
   meaningful use at 78 hospitals during the government’s “Stage 1” reporting
   period. (Id. at ¶ 85.) Thereafter in late 2013, the Companies and the Hospitals
   began to implement Medhost’s “2014 Edition” software at the hospitals that
   had used the 2011 Edition for Stage 1, while concurrently implementing the
   2011 Edition software at hospitals that had not attested to meaningful use in

   2 The Court accepts the Relators’ factual allegations as true for the purposes of evaluating the

   Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
   1369 (11th Cir. 1997).
                                                  2
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 3 of 38



   Stage 1. (Id.) According to the Relators, the Companies and the Hospitals’ goal
   was to implement certified electronic-health-record technology at as many of
   their hospitals as possible ahead of the 2014 meaningful use attestation
   reporting period.3 (Id.)
         Starting in 2012, the Companies and the Hospitals “represented to the
   Government that dozens of its hospitals met the objectives and measures for
   Meaningful Use of certified [electronic-health-record] technology based on their
   use of Medhost’s software.” (Id. at ¶ 76.) Based on these representations, the
   Holding Company, the Management Company, and the Hospitals “received over
   $385 million in Meaningful Use incentive payments between 2012 and 2014.”
   (Id.)

       B. General Problems Identified
         According to the Relators, throughout 2014 and 2015, Company and
   Hospital employees “discovered that required functions were missing or broken
   in Medhost’s software.” (Id. at ¶ 88.) This prompted Anwar Hussain, vice
   president and chief medical information officer,4 to circulate educational
   memos to the hospitals that used Medhost software to describe problems with
   the software, the implications to patient safety, and any applicable
   workarounds. (Id.) The Relators also say that “[s]oon after the Medhost rollout
   began,”5 various “doctors and hospital administrators began to report that the
   updated Medhost software was not able to perform required functions
   accurately and reliably, and that the inadequate functionality was putting the
   safety of . . . patients at risk.” (Id. at ¶ 90.) For example, an administrator at
   one Hospital, Deaconess Health Systems LLC, opined, in July 2014, that


   3 According to the complaint, “[m]any of [the H]ospitals were scheduled to have a 90-day

   attestation period form July 1, 2014 through September 30, 2014 with attestation occurring on
   October 1, 2014.” (Id. at ¶ 230.) No mention is made of the schedule for the other hospitals’
   attestation periods.
   4 The Relators do not specify which entity—the Holding Company, the Management Company,
   or the Hospitals—Hussain was affiliated with. This is a common occurrence throughout the
   complaint where the Relators refer to people simply as employees or “CHS” employees. The
   Relators define “CHS,” in their complaint and in their opposition as encompassing, collectively,
   the two Companies and the Hospitals. (E.g., id. at 12 and ¶ 30; Pls.’ Resp. at 1 n. 1.) For
   clarity, the Court will, in most cases, substitute “the Companies and the Hospitals” where the
   Relators refer to “CHS.”
   5The Relators do not specify exactly when this “rollout” took place at each hospital, but they do
   generalize that the Companies and the Hospitals, collectively, “rolled out updated versions of
   Medhost software at numerous CHS hospitals” in “the months leading up to the 2014
   Meaningful Use attestation reporting period.” (Am. Compl. at ¶ 88.)
                                                  3
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 4 of 38



   doctors were frustrated with the Medhost software and that the upgrades to the
   software had not resolved many issues. (Id.) The next day, a doctor from
   Deaconess expressed even more concerns with various safety issues, noting, by
   way of example, that the software provided no warning mechanism when
   medicines or tests had been duplicated. (Id.) In the same message, this doctor
   also complained that problems identified months earlier remained unresolved,
   warning that the providers’ “list is growing, and frustration is not lessening.”
   (Id.)
          From May 2014 through November 2014, the Companies and Hospitals
   instituted weekly “critical issues” conference calls to discuss problems the
   hospitals were having with Medhost’s software. (Id. at ¶ 91.) The calls were led
   by “corporate-level executives” and included “IT and clinical informatics
   personnel from each of the Medhost hospitals.” (Id.) The Relators say that, on
   these calls, “the hospitals repeatedly voiced their concern about the [electronic
   health record’s] lack of functionality and safety.” (Id.) In conjunction with these
   calls, Hussain and another vice president, Pam Rudisill (who was also the
   “Chief Nursing Officer”), issued advisories to the medical staff and senior
   executives at the hospitals. (Id. at ¶ 92.) These advisories “warned of serious,
   unresolved problems with the Medhost . . . software and instructed the . . .
   hospitals to implement additional safety checks.” (Id.) The advisories
   addressed, for example, the double checking of multi-dose medication
   administration and medication with multiple tablets dispensed and issues
   involving “Order Sets.” (Id.)

      C. Integration Issues Between Medhost’s Products
         Many of the problems the Relators complain of center on what they
   describe as integration failures between two Medhost software products: EDIS
   and Enterprise. (Id. at ¶ 102.) EDIS software is used in emergency departments
   and Enterprise is used in inpatient settings. (Id. at ¶ 33.) These two systems
   were both deployed at “numerous hospitals” which attested to meaningful use.
   (Id. at ¶ 102.) The Relators maintain, however, that, as Medhost, the
   Companies, and the Hospitals knew, “at all relevant times,” EDIS and
   Enterprise were not integrated. (Id.) As a result, for patients who transferred to
   inpatient from emergent case, information recorded in EDIS did not pass to
   Enterprise “accurately and reliably” or, under certain circumstances, did not
   transfer at all. (Id. at ¶ 101–102.)
         Some of the incompatibilities between EDIS and Enterprise arose as a
   result of the two programs’ using different drug codification schemes. (Id. at ¶

                                           4
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 5 of 38



   112.) To work around this problem, EDIS and Enterprise used a text-matching
   algorithm to attempt to reconcile the two different drug codes. (Id. at ¶ 114.)
   The Relators describe this as a flawed system that frequently “caused failures
   with interaction checking.” (Id.) When the drugs entered into the EDIS system
   were transferred over (when a patient was admitted to a hospital from the
   emergency department), they appeared as different drugs, in different units, or
   with different methods of administrations in the Enterprise system. (Id. at ¶
   116.)
           The Relators identify Company and Hospital “ClinRec Issues” calls in
   which this problem was addressed. (Id. at ¶ 118.) During three of these calls, in
   January, April, and July 2015, the faulty transfer of drug information between
   the two systems was highlighted. (Id. at ¶ 118–19.) Someone named Angela
   McKerrow described the interface as “junk” and said it had to be disabled. (Id.
   at ¶ 118.) Without an interface between the two programs, the medications
   were transferred from EDIS to Enterprise as uncodified and unstructured data
   that then had to be manually “cleaned[ ]up” by pharmacists. (Id.) On the July
   call, McKerrow referenced a mapping tool that was supposed to match seventy
   to eighty percent of the drugs from EDIS to Enterprise, but, she said, the
   number of unstructured data orders was still higher than expected. (Id. at ¶
   119.) The unstructured data caused downstream problems for nurses and
   doctors regarding drug dosages, frequencies, and interaction checking. (Id.)
   Someone named Amanda Dorr from Defendant Hospital Victoria of Texas LP
   (doing business as DeTar Hospital Navarro), complained, “patient safety issue
   had been horrendous without an EDIS interface.” (Id.) Some physicians
   described Medhost as “substandard” compared to two of its competitors. (Id.)
   McKerrow and someone named Tom Frundle explained the interface problem
   was the result of the acquisition of two different Medhost programs. (Id.) They
   explained the issues would be resolved by a promised Medhost mapping tool.
   (Id.) Interface failures persisted through October 27, 2015. (Id.)
           There were also allergy importing errors with Enterprise, as noted in a
   “log from 2015.” (Id. at ¶ 120.) Medhost acknowledged that this functionality,
   when importing allergies from something called “CCD,” wasn’t working and
   that allergies needed to be entered manually. (Id.) The issue was slated to be
   fixed in later software releases which were not certified until June 2015 and
   November 2015. (Id.) Compounding this problem, Medhost “did not include
   many basic allergies in its coding.” (Id. at ¶ 121.) “This necessitated the
   creation of one-off hard coded additions to each hospital’s software.” (Id.)
   Someone from Defendant Lake Wales Hospital Corporation complained that the

                                          5
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 6 of 38



   facility had to manually update the software’s allergy lists; otherwise, imported
   allergies would not be subject to allergy-interaction checking. (Id. at ¶ 121–22.)
   According to the representative from the Lake Wales hospital, many of the
   missing allergies were basic and should have already been a part of the
   standard software. (Id. at ¶ 121.)
           Similarly, when Enterprise was unable to find a match for the drug or
   allergy code being imported from EDIS, the code would be entered into
   Enterprise as unstructured data. (Id. at ¶124.) But Enterprise excludes
   unstructured data from medication and allergy lists that it uses for drug-
   interaction checks. (Id. at ¶ 125.) Medhost learned of one incident where this
   happened, at Defendant Cedar Park Health System LP’s facility, in May 2014,
   when a drug administered through a “patient controlled administration” failed
   to flag as an allergy. (Id.) The Relators say that Medhost “was made aware that
   there were more examples where there were no alerts to an allergy.” (Id.
   (cleaned up6).) Exacerbating these issues, were the Hospitals’ frequent use of
   unstructured medication entries for medications brought in by patients from
   home. (Id. at ¶ 126.) When Enterprise imports a code as an unstructured data
   element, it fails to import along with it any information on “the route,
   frequency, or unit of measurement for the relevant medication.” (Id.) The
   Relators says this can lead to errors if a doctor continues the home medication
   while the patient is in the hospital. (Id.) After multiple revisions, Medhost’s
   text-matching algorithm worked less than seventy percent of the time under
   test conditions in the case of home medications. (Id. at ¶ 127.)
           Further, Medhost’s software’s drug interaction checks do not function
   reliably with “custom and local medications.” (Id. at ¶ 128.) These custom and
   local medications are often not “on the hospital formulary.” (Id. at ¶ 129.)
   Because of this, they do not have identifiers in Enterprise. (Id.) Although
   providers can order such medications in Enterprise, those medication orders
   are not screened for drug interactions because they don’t have identifiers. (Id.)
           Lastly, the Relators say that Medhost’s “Clinical Information
   Reconciliation software module”—“ClinRec”—did not function properly. (Id. at ¶
   136.) In late April or early May 2014, after a recent rollout to the Hospitals of
   new Enterprise features, the Hospitals noticed that when doctors tried to
   continue a medication that a patient was already taking, the entry showed up

   6 The Court uses (cleaned up) to indicate that internal quotation marks, alterations, and

   citations have been omitted from quotations. See, e.g., United States v. Reyes, 866 F.3d 316,
   321 (5th Cir. 2017).


                                                6
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 7 of 38



   as a new order, rather than as a continuation. (Id.) This could result in a whole
   host of problems, including overdoses. (Id.) When the Companies and the
   Hospitals notified Medhost of this problem in early May 2014, Medhost replied
   that the system was functioning as designed. (Id.)
          Recognizing the severity of the problem, the Companies and the
   Hospitals implemented a workaround, using manual checks to account for the
   ClinRec issue. (Id. at ¶ 137.) Medhost began working on a resolution and
   deployed a software fix on June 11, 2014. (Id. at ¶ 138.) Despite this fix, in
   June 2015, the Companies and the Hospitals notified Medhost that the
   problem persisted. (Id. at ¶ 141.)
          ClinRec also could not properly “reconcile home medications.” (Id. at ¶
   139.) The Companies and the Hospitals notified Medhost, in July 2014, that,
   when home medications were imported from EDIS into Enterprise and then
   reconciled using ClinRec, the software often populated forms with the incorrect
   units of measurement. (Id.) Further, these incorrect units could not be edited
   and became permanent parts of the patients’ home medication records. (Id.)
   Further, ClinRec was also not maintaining patient’s records of home
   medications throughout the entirety of their hospital stays. (Id. at ¶ 141.) This
   prevented doctors from being able to discharge patients with the same home
   medications they were taking before their hospital stay. (Id.) Further affecting
   discharge, the Hospitals noticed that the brand name and the generic name of
   the same drug would sometimes appear on the discharge ClinRec screen. (Id.
   at ¶ 140.) If the error wasn’t caught, this could result in a patient’s being
   instructed to take twice the amount of medication the doctor actually intended.
   (Id.) This particular issue was raised on a call with Medhost in April 2015. (Id.)
   Ultimately, say the Relators, despite all these problems with Medhost’s
   software, Medhost continued to certify and re-certify its software as to the
   Clinical Information Reconciliation criterion of meaningful use. (Id. at ¶ 142.)

      D. Issues with Medhost’s Use of Computerized Provider Order Entries
          The Relators say that, in their capacity as managers working on
   Company and Hospital teams to roll out and support health IT software, they
   were notified by physicians and other hospital personnel of the functional and
   safety issues with Medhost’s “computerized provider order entry” software. (Id.
   at ¶ 93.) These issues included “errors in medication selection and dose
   calculation, failure to trigger delivery of medications at the correct time, and
   inability to reliably perform drug-drug and drug-allergy checking.” (Id.) The


                                           7
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 8 of 38



   Relators say they “believe . . . this list of issues represents only a sample of the
   required functions that were lacking in [the] software.” (Id.)
           More specifically, the Relators complain that Medhost’s software was
   incapable of recording medication orders in an accurate and reliable manner.
   (Id. at ¶ 154.) For example, they say, “under certain circumstances,” Medhost’s
   “ClinView module fails to calculate and record the dose for weight-based
   medications accurately.” (Id. at ¶ 155.) The Relators highlight one particular
   circumstance where this occurs: when the software calculates a dosage for
   weight-based medications requiring a “drip-rate,” which is the rate at which
   medications are to be administered through an intravenous drip. (Id.) Because
   of this flaw, the Companies and the Hospitals instructed their pharmacists not
   to rely on the Medhost software’s drip-rate calculations and to manually
   calculate the rate. (Id. at ¶ 156.)
           This same ClinView application also, “[u]nder certain circumstances, . . .
   miscalculates the dose ordered by the user due to a medication name
   mismatch in its weight-based dosing window.” (Id. at ¶ 157.) This can occur
   when a doctor uses ClinView to calculate the dose for a weight-based
   medication, but the software calculates the dosage for a different medication.
   (Id.) Indeed, the Director of Pharmacy from the DeTar facility recognized this, in
   May 2014, when she alerted the Company and Hospital Software deployment
   team to the problem. (Id. at ¶ 158.) She advised the team, after a training
   session associated with the rollout of Medhost software updates, that when she
   tried to run the weight-based dosing feature, the program, at least twice, pulled
   the wrong medication for the calculation. (Id. at 158–59.)
           There were also glitches with the functionality of a “Send Dose Now”
   checkbox feature in the ClinView application. (Id. at ¶ 160.) The feature was
   intended to enable doctors to order medications to be administered to a patient
   immediately. (Id.) However, the feature did not work as intended and instead
   defaulted to ordering that the medication be delivered to the patient at the next
   scheduled delivery. (Id.) At some point, perhaps prior to April 2014, the issue
   “was flagged as ‘high priority’ and ‘impacting all sites.’” (Id. at ¶ 162.) Medhost
   thereafter disabled the feature at the end of July 2014. (Id.) An August 2014
   issue log reported the problem was resolved by disabling the checkbox and
   advising, “sites trained to not use button.” (Id.) In the meantime, the
   Companies and the Hospitals did not disable the defective checkbox on their
   own and instead told doctors to either call the pharmacy to clarify the orders or
   enter two separate orders for the medication. (Id. at ¶ 163.)


                                            8
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 9 of 38



          Other problems arose as a result of the way a patient’s clinical history
   was stored. (Id. at ¶ 165.) Ordinarily, when patients are admitted to the
   hospital, information regarding their weight, body surface area, and creatinine
   levels are inputted as part of their clinical history profile. (Id.) This information
   can then be used to determine dosage calculations for certain medications. (Id.)
   However, these measurements can change over the course of an inpatient stay.
   (Id. at ¶ 166.) And while these new measurements can be entered into the
   software, the new measurements do not update the patient’s clinical history
   profile. (Id.) The software then uses outdated measurements, from the clinical
   history profile, to calculate medication dosages. (Id.) In July 2014, or perhaps
   before, the Companies and the Hospitals, collectively, flagged this issue for
   Medhost. (Id. at ¶ 168.) During a “Physician Tools User Group” call, at the
   Companies and the Hospitals, in October 2014, the participants discussed how
   a change in a patient’s weight that was updated in one module, did not update
   the weight in the patient’s clinical history profile. Medhost “did nothing to
   remedy the issue.” (Id.)
          The Relators also identify an issue regarding medication orders that are
   to be administered on an as-needed basis. (Id. at ¶ 171.) In July 2014, the
   Director of Pharmacy at the Fallbrook Hospital—which is not listed as a
   defendant—wrote to Company and Hospital Pharmacy Informatics Manager
   Jeannie Bennet that the software was not processing “as-needed” medication
   orders properly. (Id. at ¶ 172.) Medhost described the problem with this
   functionality as a “limitation of the system.” (Id. at ¶ 173.) Medhost did not fix
   the problem and one of its employees wrote the Companies and the Hospitals,
   saying, “[A]t some point nurses treating patients have to take some clinical
   responsibility because Medhost software cannot be made fool proof.” (Id.
   (cleaned up).)
          Other malfunctions involved various other software features: the
   Physician’s Favorites lists; a drug-administration verification functionality;
   discharge medication reconciliation; and a variety of other medication-ordering
   tools. (Id. at ¶¶ 174–190.) Using the Physician Favorites tool resulted in errors
   when a hospital would change, for example, drug-specific information such as
   the applicable unit of measurement (for instance from grams to milligrams). (Id.
   at ¶ 176–77.) Although a doctor would be alerted to the change if she used the
   software’s “normal” computerized-provider-order-entry interface, the doctor
   would not be alerted if she used the Physician Favorite tool. (Id. at ¶ 177.)
   Medhost assured Company and Hospital Pharmacy Informatics Manager Cliff
   Kolb, in June 2014, that the software would not allow a change to any drug

                                            9
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 10 of 38



   information if that drug was saved in a physician’s favorites. (Id. at ¶ 178.)
   Some pharmacists, however, said they had entered changes to the unit of
   measurements for various drugs and the system allowed the changes even
   though the drugs were saved as favorites. (Id.)
          Similarly, the Relators point to problems with Medhost’s software and its
   ability to deal with medication orders calling for a partial dose of a drug—that
   is, a dose that is less than the normal full dose found in a hospital’s formulary.
   (Id. at ¶ 181.) According to the Relators, when hospitals fill a medication order
   using an automated dispensing machine (such as a system called “Pyxis,”
   which is used by the Companies and the Hospitals) for a partial dose of a drug,
   the machine automatically dispenses the full dose. (Id.) The system does not
   provide any alert that the dispensed dose is different from the ordered dose.
   (Id.) Medhost was notified, during an October 16, 2014, “issues call” that a
   patient at Defendant Lake Wales Hospital Corporation received an overdose of
   potassium because of the automated dispensing flaw. (Id. at ¶ 183.) The system
   failed to alert providers to other discrepancies between the dose ordered and
   the dose dispensed. For example, in May 2014, a nurse at Cedars Park alerted
   Company and Hospital “information systems personnel” about an issue with a
   particular drug dose. (Id. at ¶ 182.) In that case, a doctor had “entered an order
   for Xaralto 10 mg” into the Medhost software. (Id.) But, “because the physician
   put 1 tablet as the dose, Pyxis dispensed ‘Xaralto 1 mg.’” (Id.) The nurse said
   this dosage error had occurred on multiple occasions. (Id.) Company and
   Hospital Chief Nursing Officer Rudisill said another flaw in the software
   involved a disconnect between the doses requested for automatically dispensed
   injectable drugs that were supposed to be administered as multiple doses. (Id.
   at ¶ 184.) For these drugs, Medhost’s eMAR system (“electronic Medication
   Administration Record”) recorded the medication as fully administered after the
   first of multiple units was scanned—regardless of the number of individual
   vials or units that comprised the dose. (Id.) The Relators say the Companies
   and Hospitals learned of this problem in January 2014. (Id.)
          Another computerized-provider-order-entry problem involved medication
   orders placed for patients upon discharge from the hospital. (Id. at ¶¶ 185–86.)
   Medhost’s software failed to “perform drug interaction checks when a provider
   continues or discontinues a medication during discharge reconciliation.” (Id. at
   ¶ 186.) Other problems involved medication orders that doctors entered into
   the software, but which were never transmitted to a hospital’s pharmacy. (Id. at
   ¶¶ 187–90.) Company and Hospital Pharmacy Informatics Manager Kolb
   complained of this issue occurring at Defendant Shelbyville Hospital Company

                                          10
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 11 of 38



   LLC, in March 2014, where a doctor would enter a medication order but,
   unbeknownst to either the doctor or the pharmacist, the order was not actually
   sent. (Id. at ¶ 187.) Similar issues were reported at the DeTar facility in May
   2015 (medication orders not transmitted) and at Defendant Las Cruces Medical
   Center LLC in May 2014 (problems with “building IV packs”). (Id. at ¶¶ 188–
   89.) Someone named Teresa Stines at DeTar told Kolb, Bennet, and someone
   named Dale Resch, during a facility visit, that “pharmacists at her facility had
   to revise approximately 40% of medication orders entered electronically using
   Medhost.” (Id. at ¶ 190.) Company and Hospital Director of Clinical Informatics
   Connie Senseney was assigned to resolve this issue in Company and Hospital
   logs. (Id.)
          Despite all these flaws, the Companies and the Hospitals continued to
   attest to meaningful use under the computerized-provider-order-entry measure
   and Medhost continued to obtain recertification of its software based on this
   criterion. (Id. at ¶¶ 156, 159, 164, 170, 173.) The Relators also say that “to
   [their] knowledge,” as of late 2016, Medhost had yet to fix various software
   flaws and yet continued to seek and receive certification of its software for the
   computerized-provider-order-entry criterion. (Id. at ¶ 173.)

         E. Issues with the Companies and Hospitals’ “Order Sets”
         The Relators explain that “[a]n order set is a curated selection of related
   medication and other orders—designed for application in a specific scenario—
   that a doctor can select quickly and easily using [computerized provider order
   entry].” (Id. at ¶ 194.) The order sets that the Companies and Hospitals created,
   however, “were rolled out to the hospitals with a large volume of dangerous
   errors.” (Id. at ¶ 196.) By way of examples, the Relators point to several
   instances where the order sets led to medication errors. (Id. at ¶¶ 197–99.)
         For example, in September 2013, a “deployment team” at Defendant
   Marrion Hospital Corporation (doing business as Heartland Regional Medical
   Center),7 reported that “available pharmacy/formulary NDC code does not
   match the order set content.” (Id. at ¶ 197.) In March 2014, Kolb wrote to
   others on the Company and Hospital “implementation team” detailing various
   problems with the order sets being rolled out at six facilities. (Id. at ¶ 198.) One
   problem involved the drug Zofran: an entry ordering “Zofran 4 mg was mapped
   to the 40 mg vial not the 4 mg vial which could cause a 10[-]fold overdose.” (Id.
   at ¶ 198.) Also, orders requesting preservative-free hydromorphone and

   7   This case is stayed with respect to this Defendant. (ECF No. 156.)

                                                    11
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 12 of 38



   morphine “were mapped to regular form.” (Id.) A few weeks later, Company and
   Hospital Director Pharmacy Operations Jerry Reed told Company and Hospital
   Vice President of Operations Support Tim Park that using the order sets
   resulted in “acetaminophen suppositories[’ being] mapped to orally” and
   “normal saline is asking for weight[-]based dosing.” (Id. at ¶ 199.) In response,
   Park opined, “These medication sentences have a very high potential for
   causing a catastrophic event.” (Id. at ¶ 200 (emphasis in original).) To address
   these problems, the Companies and Hospitals “instructed non-clinical staff,
   including Relator Neiman, to resolve the safety issues while prioritizing
   strategies to meet the target dates for implementation to ensure that [the
   Companies and Hospitals] would receive Meaningful Use incentive payments.”
   (Id. at ¶ 201.)

      F. Issues with Medhost’s        Software’s    Ability   to   Perform   Clinical
         Decision Support
      (1) The Software
          Clinical decision support “is a process designed to aid directly in clinical
   decision making, in which characteristics of individual patients are used to
   generate patient-specific interventions, assessments, recommendations, or
   other forms of guidance.” (Id. at ¶ 205.) These interventions “are then
   presented to a decision-making recipient or recipients that can include
   clinicians, patients, and others involved in care delivery.” (Id.) The Relators say
   that Medhost’s Enterprise software “is unable to reliably perform [clinical
   decision support] or track when and whether [clinical-decision-support] rules
   have been enabled.” (Id. at ¶ 207.)
          The Relators say the Companies and Hospitals learned that the clinical-
   decision-support “rules” had completely stopped working on August 14, 2014.
   (Id. at ¶ 208.) Relator Neiman, says, in September 2014, he “discovered that
   the [clinical-decision-support] rules were not working at any of the 17 hospitals
   he checked.” (Id.) Neiman created a help-desk ticket with Medhost to notify it of
   the problem, following up on September 18, 2014. (Id. at ¶ 210.) The
   Companies and Hospitals discussed the problem with Medhost during an
   “issue call” on September 30, 2014. (Id.) Medhost explained it would have to
   rebuild the clinical-decision-support code to resolve the problem. (Id.) Company
   and Hospital “Director of IS” Tim Moore, at something called “Quorum Health,”
   addressed the issue with Neiman several times throughout 2014 to “address
   the reporting and rule ‘not firing’ issues.” (Id.)


                                           12
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 13 of 38



          Although Medhost “rebuilt” the clinical-decision-support functionality in
   early October 2014, it continued not to function. (Id. at ¶ 211–12.) The Relators
   say that the Company and Hospital management learned, in late October 2014,
   that the clinical-decision-support functionality was still failing. (Id. at ¶ 212.)
   Company and Hospital Regional Clinical Informaticist Phyllis J. Fawcett
   emailed “the implementation team” on October 28, 2014, saying that
   “according to the Acknowledgment report,” “the triggers stopped firing on the
   15th.” (Id.) She continued, explaining that “according to the status report the
   rules have not been active for 0 to 28 days.” (Id.) In an email responding to an
   “issue ticket” submitted by a hospital, Medhost acknowledged, on November
   20, 2014, that clinical-decision-support rules’ “not showing on the ODS
   Acknowledgement Report is a known issue.” (Id. at ¶ 213.) At the same time,
   Medhost said it was working on a program fix that it believed would be
   completed and implemented “soon.” (Id.) As late as December 2014, Medhost
   still had “two software enhancement requests . . . open.” (Id. at ¶ 215.) Vice
   President and Deputy CIO Jay Skibinski maintained a list of these requests
   from November 2014 onward. (Id.)
          Despite these clinical-decision-support issues, Medhost nevertheless
   repeatedly certified multiple versions of its software as to clinical decision
   support from November 2013 through August 2014. (Id. at ¶ 214.)

      (2) Meaningful Use Issues
          The Relators complain that the Companies and Hospitals’ clinical-
   decision-support rules and interventions didn’t meet meaningful-use
   objectives. (Id. at ¶ 220.) To begin with, the Relators say the Companies and
   Hospitals did not use Medhost’s rules engine, during stage 1, to program its
   intervention. (Id. at ¶ 221.) Instead, they say, the Companies and Hospitals
   used a “workaround” which involved an unrelated function of the electronic
   health records as though it were a clinical decision support. (Id.) This
   workaround relied on a protocol that nurses used to perform fall-risk
   assessments. (Id.)
          This protocol was based on a Company and Hospital workflow guide that
   required nurses to identify the need to perform fall-risk assessments on
   patients. (Id. at ¶ 222.) Once a nurse decided to perform the assessment, the
   nurse would select an option in the electronic health record. (Id.) Once
   selected, the program would display a series of questions based on a common
   method to calculate fall risk. (Id.) Each question called for a numerical answer.
   (Id.) At the end of the assessment, the software would total the numbers and

                                           13
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 14 of 38



   produce a “Fall-Risk” score. (Id.) The nurse then had to select a check box,
   indicating whether the score was more or less than twenty-five. (Id. at ¶ 223.) If
   the nurse selected the checkbox for a score less than twenty-five, the
   assessment ended; if the nurse selected the checkbox for a score greater than
   twenty-five, the software prompted the nurse to select a care plan from a list of
   plans. (Id.) The nurse then had to manually add the care plan to the patient’s
   profile. (Id.)
          The Relators claim the Companies and Hospitals were aware that this
   workaround “did not meet the objective and measure for [clinical-decision
   support]” based on an unnamed Company and Hospital employee’s explaining:
         For stage 1 we did not have any actual CDS rules built [in the
         Medhost rules engine] because CPOE was not active. So, what we
         did was, we used the Nursing Fall risk assessment within Pt care.
         When a nurse completed the fall risk assessment then the
         assessment would prompt the nurse to create a risk specific care
         plan based on the fall risk score.
   (Id. at ¶ 226 (alteration in original).) Further, say the Relators, the Companies
   and the Hospitals knew that they lacked the ability to track providers’
   compliance with the care plan. (Id. at ¶ 227.) This alleged awareness is based
   on an email Company and Hospital Clinical IS Team Lead—Physical Tools Lisa
   Fitts sent on April 8, 2014. (Id. at ¶ 228.) In that email, which was sent to
   “several [Company and Hospital] employees,” Fitts opined, “It does not sound
   like the care plan would be captured on a CDS audit report. I say this because
   I don’t know that a care plan can be designated as a CDS rule [in the rules
   engine].” (Id.)
          Second, the Relators say, when the Companies and Hospitals started
   using Medhost’s rules engine, during stage two, the rules engine did not work,
   as set forth above, for “much of” the attestation period. (Id. at ¶ 232.) To bypass
   this problem, the Relators explain that the Companies and Hospitals “turned to
   a ‘workaround’ to support [their] attestations.” (Id. at ¶ 233.) The Relators
   identify several Company and Hospital employees who either developed the
   workaround or who “were aware” the workaround would not comply with the
   clinical decision support objectives. (Id.) The workaround itself involved
   developing five static order sets that related to four or more clinical quality
   measures required for attestation. (Id.) But the content of these order sets was
   static and did not trigger alerts based on a patient’s problem list, medication
   list, demographics, vital signs, or lab results. (Id. at ¶ 234.) Further, the
   electronic health record did not spontaneously suggest particular order sets to

                                           14
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 15 of 38



   providers based on patient information. (Id.) Instead, providers had to choose
   the order sets manually from a wider list of available order sets in the system.
   (Id.)
         Director of IT Internal Audit and Compliance Kristi Meyer realized, a
   week after the end of the attestation reporting period, on October 6, 2014, that
   “several of the hospitals did not have the five order sets that they intended to
   use for attestation.” (Id. at ¶ 236.) Relator Neiman says this prompted Meyer to
   ask him to investigate, apparently telling him:

         [A]fter reviewing the evidence, we identified 8 hospitals that only
         had 3 of the “approved” order sets active the entire time. Therefore,
         could your team provide us with a listing of all active order sets
         from 7/1–9/30 for those 8 hospitals? Based on your output, we
         will work with OPS to determine the other order set to use for
         attestation.
   (Id.) Three weeks later, on October 30, 2014, Meyer sent an update, stating
   that the eight facilities were still in “limbo,” lacking sufficient order sets for
   attestation. (Id. at ¶ 237.) She thereafter “determined to add the fall risk
   assessments, which [the Companies and Hospitals] had relied upon for Stage
   1, as a final intervention.” (Id.)
          Despite these stage two issues, on November 1, 2014, the Hospitals
   submitted their attestations to the Centers for Medicare and Medicaid Services
   using the described workaround for the order sets. (Id. at ¶ 237–38.)

      G. Issues with Medhost’s Electronic Prescribing Feature
         Medhost relied on “outside e-prescribing software, DrFirst Rcopia, for its
   e-prescribing certification.” (Id. at ¶ 242.) But, say the Relators, sometimes,
   “[w]hen users created a prescription electronically using Medhost [software],
   the information in that prescription often would not cross over to DrFirst [for]
   transmi[ssion] to the pharmacy.” (Id. at ¶ 243.) Other times, “the information
   that crossed over to DrFirst would be different than the information in the
   prescription the user had created in [the Medhost software].” (Id.)
         The Companies and the Hospitals, between 2014 and 2016, tested
   Medhost’s e-prescribing function, but, apparently because of these issues,
   found it unreliable and decided not to implement it. (Id. at ¶ 244.) Relator
   Neiman says that he attended a meeting, in early 2014, where Medhost’s
   demonstration of the functionality showed “that medication information
   recorded for a patient . . . sometimes would not appear . . . in DrFirst.” (Id.)
   Later, in September or October 2015, Company and Hospital Vice President
                                          15
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 16 of 38



   and Deputy CIO Skibinski, reported that, after testing, the Companies and
   Hospitals found that prescriptions did not necessarily cross from Medhost’s
   software to DrFirst accurately. (Id. at ¶ 245.) Based on Skibinski’s assessment,
   the Companies and Hospitals did not adopt Medhost’s software with DrFirst for
   e-prescribing. (Id.)

      H. Issues with Medhost’s “Auditable Events and Tamper Resistance”
          The Relators say Medhost’s software allowed all users to access, view,
   and modify patient and other electronic health information, without, under
   some circumstances, an audit record. (Id. at ¶¶ 249, 251.) As explained by the
   Relators, patient and financial data is stored on “AS400 servers that run the
   back-end portion of Medhost’s software.” (Id. at ¶ 250.) “These servers also
   store all of the patient and other financial data used and generated by Medhost
   software in various database tables.” (Id.) According to the Relators, this
   “vulnerability arises from the way Medhost software handles ‘objects’ on the
   back-end servers.” (Id. at ¶ 252.) They say “the data tables are configured with
   a setting: ‘Public Authority *all’” which “allows access to the data tables for any
   individual with Medhost credentials and allows both viewing and changing of
   the data.” (Id.) As the Relators further detail, “this method of object handling
   [allows] any user [to] use FTP, ODBC, or JDBC connections to view and modify
   the data tables.” (Id. at ¶ 253.) Further, they say, “any access or changes made
   to data table[s] using these methods will not be captured by Medhost’s audit
   logging.” (Id.)
          Company and Hospital employee Jim Berryhill described the issue to
   Relator Lewis in 2009. (Id. at ¶ 254.) The Relators say the “issue continued to
   exist through at least August 2015, when Company and Hospital Senior Vice
   President and CIO Manish Shah convened a meeting to discuss how to address
   the issue. (Id.) The Relators also relay that Medhost “knew about the issue no
   later than October 2014.” (Id.)

      I. Issues Related to the HMA Hospitals
          In January 2014, the Companies and Hospitals acquired Health
   Management Associates, a for-profit hospital chain. (Id. at ¶ 255.) This added
   seventy-one facilities to the Companies and Hospitals’ network of hospitals. (Id.
   at ¶ 255.) These “HMA” hospitals used modular electronic health record
   technologies. (Id. at ¶ 256.) Sixty of the HMA hospitals submitted meaningful
   use attestations and were paid a total of $206 million in incentive payments.
   (Id. at ¶ 258.)

                                           16
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 17 of 38



          According to the Relators, the modular technologies on which the HMA
   hospitals relied failed to make clinical information stored in one system reliably
   accessible to other systems. (Id. at ¶ 259.) For example, the HMA hospitals’
   emergency department information systems “did not interface” with their
   inpatient system to transmit information. (Id. at ¶ 260.) Except for a patient’s
   demographic information, billing information, laboratory order and results, and
   radiology order and results, all other essential data would have to be
   transferred from the emergency department to the inpatient facility using
   printed copies of a patient’s records. (Id. at ¶¶ 260–61.) The printed records
   would then be used to hand-type the information into the inpatient system. (Id.
   at ¶ 261.) During the admission process, which would take place before the
   records were fully transferred, the admitting nurse would receive a condensed
   patient file from the emergency department via fax. (Id.)
          Further, the HMA hospitals’ inpatient software “did not provide a
   medication order interface with the hospitals’ [computerized-provider-order-
   entry] application,” called “PatientKeeper.” (Id. at ¶ 262.) Instead, medication
   orders entered into PatientKeeper by doctors had to be printed out so that the
   orders could be reviewed by the nursing staff. (Id.) Additionally, the admitting
   doctor would need to re-enter medication orders initially placed in the
   emergency department, in PatientKeeper, if the admitting doctor wanted to
   continue or modify those medications. (Id.) Because of these issues, the HMA
   hospitals programmed PatientKeeper to print all medication orders
   automatically. (Id.)
          A third issue that arose as a result of the HMA hospitals’ use of modular
   technologies was because of a lack of an interface between PatientKeeper and a
   pharmacy management system called Horizon Meds Manager. (Id. at ¶ 263.)
   When a doctor entered an order into PatientKeeper, it did not appear in
   Horizon. (Id.) Instead, PatientKeeper generated an email to the pharmacist who
   would then have to transcribe the contents into Horizon for processing. (Id.)
          Another problem with the lack of interoperability of the HMA hospitals’
   technologies, say the Relators, is that it prevented users from being able to
   “reconcile clinical information.” (Id. at ¶ 269.) This is because the HMA
   hospitals store active medication lists, problem lists, and medication allergy
   lists in a system that doctors do not have access rights to. (Id.) Instead, for
   doctors to reconcile the clinical information in that system with clinical
   information from other sources, “a nurse must print the patient’s medication
   reconciliation form for the physician to complete by hand.” (Id.) Upon


                                          17
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 18 of 38



   completion of the form, the nurse would then have to manually re-enter the
   contents of the form into the first system. (Id.)
          Despite these flaws, the Relators say the HMA hospitals nonetheless
   submitted meaningful-use attestations during stages one “and/or” two. (Id. at
   ¶ 271.) The Relators say the Companies and Hospitals knew about all these
   shortcomings based on a number of reports and complaints they received. (Id.
   at ¶ 272.) First, prior to its acquisition of the HMA hospitals, the Companies
   and Hospitals hired a consulting firm to evaluate HMA’s “readiness to meet
   Stage 2 requirements.” (Id.) The consulting firm, in a December 3, 2013 report,
   identified several issues: “HMA’s complex application portfolio results in
   excessive potential points of failure and limits key functionality”; “medication
   orders [that] were ‘highly fragmented involving duplicate data entry and
   manual workarounds that increase the potential for errors”; “the number of
   order entry systems and complex set of clinical workflows that have been
   created increase the opportunity for more gaps in care and patient safety
   risks.” (Id. (cleaned up).) The firm concluded the HMA hospitals were not close
   to meeting stage two requirements. (Id. at ¶ 273.) It noted HMA hospitals “had
   deployed PatientKeeper at only 32 of its 71 hospitals and was not scheduled to
   complete deployment at the remaining hospitals until May 27, 2014”; “Clinical
   Decision Support . . . is currently not implemented in MAP nor evident in
   product roadmap”; “the fragmentation of applications, workflows and clinical
   processes impacts patient safety and potentially creates significant financial
   risks (MU Stage 2 and HIPAA compliance).” (Id.)
          In a later report to the Companies and Hospitals, on January 6, 2014,
   the firm “found that significant applications remained in development.” (Id. at ¶
   274.) In this regard, the firm noted certain software lacked functionality for
   “transitions of care, data portability, consolidated clinical document
   architecture, . . . and interfaces with other applications.” (Id.)
          Furthermore, continue the Relators, the HMA hospitals knew their
   electronic-health-record systems lacked required functionality and alerted the
   Companies and Hospitals. (Id. at ¶ 276.) As evidence of this knowledge, the
   Relators point to issues involving an HMA hospital—Midwest Regional Medical
   Center—in Midwest City, Oklahoma. (Id. at ¶¶ 276–80.) The Relators say that
   the Companies and Hospitals had received numerous complaints from Midwest
   Regional about its inpatient software’s “cumbersome workflows, unsafe
   functionality, and unstable infrastructure.” (Id. at ¶ 276.) Various doctors,
   additionally, were threatening to stop referring patients to Midwest Regional if
   the problems persisted. (Id.) In June 2015, Relator Lewis joined two of the

                                          18
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 19 of 38



   leaders of the Companies and Hospitals’ deployment team—Vice President
   Michael Yzerman and Vice President of Information Systems Steve Hernandez—
   on a visit to Midwest Regional in order to “evaluate whether to transition
   Midwest Regional to a different [electronic-health-record] system.” (Id.)
           During the visit, doctors told the Company and Hospital executives that
   Midwest Regional was relying on paper records and printouts to bridge gaps
   between different systems used throughout the facility. (Id. at ¶ 277.)
   Additionally, doctors in the cardiology department said “medication
   reconciliation” was a “huge patient safety concern” that they feared would “kill
   a patient.” (Id. at ¶278.) One cardiologist in particular told the Company and
   Hospital executives that doctors had to use paper to reconcile medication lists
   because they did not have access to the inpatient software that the nurses
   used. (Id.) Continuing, the cardiologist said this led to various errors relating to
   medication orders. (Id.)
           Relator Lewis attended meetings at Midwest Regional where its CFO and
   “NP and Pulse champion” “reported many specific concerns about PULSE [the
   inpatient software] in relation to patient safety.” (Id. at ¶ 279.) The CFO,
   frustrated with the inpatient software, even threatened to leave Midwest
   Regional if the software failures were not resolved immediately. (Id.) The CFO
   “was directly involved with the hospital’s Meaningful Use attestation and may
   have signed the attestation packet submitted to the government.” (Id.) At the
   time of the June 2015 visit, “Midwest Regional had attested to its meaningful
   use of certified [electronic-health-record] technology on four occasions and
   received $5.95 million in Meaningful Use incentive payments from the
   Government.” (Id. at ¶ 280.) The Relators maintain that these issues were not
   isolated to Midwest Regional. (Id.) They say that Company and Hospital Vice
   President of IT and Vice President of Data Analysis “had direct and substantial
   knowledge of [inpatient software] failures across many [Company and Hospital]
   facilities.” (Id.)

      J. Medhost’s Provision of Free Software, an Equity Interest, and
         Discounts to the Companies and Hospitals
         Medhost began providing the Companies and Hospitals, “no later than
   2013,” with free financial software. (Id. at ¶ 281.) Prior to this, for nearly three
   decades, the Companies and Hospitals had used and paid for the software—
   which can perform hospital accounting, billing, and other management
   functions—at most of their hospitals. (Id. at ¶¶ 281–82.) Medhost provided free
   licenses for its financial software package to “at least” nineteen Hospitals. (Id.
   at ¶ 281.) With each license being worth approximately $250,000, this
                                           19
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 20 of 38



   amounted to a value of around $4,750,000. (Id.) The Relators say Medhost’s
   free provision of the software coincided with Medhost’s expansion into clinical
   software. (Id. at ¶ 283.)
           The Relators also maintain Medhost offered the free financial software to
   all the Hospitals. (Id.) “For each hospital, Medhost only required that [the
   Companies and Hospitals] pay approximately $137,000 for accompanying
   software products and interfaces, including Advanced Security, eArchive,
   Insurance Eligibility, and SSI Electronic Billing.” (Id.) Company and Hospital
   employees, say the Relators, discussed amongst themselves “that Medhost’s
   offer was intended to induce [the Companies and Hospitals] to continue doing
   business with Medhost and, specifically, to purchase Medhost Enterprise,”
   Medhost’s clinical software (which could then be used by the hospitals to attest
   to meaningful use). (Id. at ¶ 284.) The Relators believe that, “[e]ven for . . .
   hospitals that continued to use third-party [electronic-health records],
   Medhost’s goal was to maintain a software presence at the hospitals to increase
   the likelihood that [the Companies and Hospitals] would convert those
   hospitals to the Medhost [electronic-health records] in the future.” (Id.)
           After a couple of years, in September 2015, the Companies and Hospitals
   entered into an agreement with Medhost “to pay $25 million to Medhost to
   convert ten . . . Tier-1 facilities to software and services offered by Medhost and
   purchase Medhost’s surgical software suite . . . for all [Company and Hospital]
   facilities.” (Id. at ¶ 285.) The Relators says that “[a]s part of [this] purchase,
   [the Companies and Hospitals] and Medhost entered into a side[ ]agreement
   whereby [the Companies and Hospitals] obtained equity in Medhost.” (Id. at ¶
   285.)
           Regarding the equity agreement, Relator Lewis says someone named Mr.
   Hanson told him that Company and Hospital Chief Financial Officer Larry
   Cash “insisted on completing the $25 million [surgical software]/Tier 1
   conversion in order for [the Companies and Hospitals] to obtain $25 million in
   equity in Medhost.” (Id. at ¶ 286.) None of the surgical software/Tier 1
   purchase documents that Relator Lewis reviewed, however, included any
   reference to the $25 million equity exchange. (Id.) Hanson also “continually
   questioned why [the Companies and Hospitals] insisted on spending capital on
   Medhost.” (Id. at ¶ 287.)
           Medhost also regularly offered discounts to the Company and Hospitals
   for its “software and maintenance.” (Id.) The Relators say Chief Information
   Officer Gary Seay was “aware of these negotiated discounts for future business
   agreements between [the Companies and Hospitals] and Medhost.” (Id.) In late

                                           20
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 21 of 38



   2016, when a Company and Hospital facility in Key West converted its
   electronic-health-records software to Medhost, Hanson questioned the move as
   “a superior product” “could have [been] implemented” “for an equivalent or
   lesser price.” (Id.) The Relators says that, “[o]n multiple occasions, [Company
   and Hospital] corporate leadership chose the Medhost [electronic-health]
   records software] for hospitals over the objection of [Company and Hospital]
   implementation and hospital staff.” (Id. at ¶ 288.) Medhost was chosen despite
   staff concerns about Medhost’s software’s “poor track record and a strong
   preference by doctors for other [electronic health records] that were of similar
   cost.” (Id.) By way of explanation, the Companies and Hospitals told Relators
   and other employees that the Companies and Hospitals “needed to ‘take care of
   its friends’ . . . and ‘make sure they get some business.’” (Id.) The Relators say
   that as an “example, Medhost Senior Vice President of Corporate Accounts Ken
   Williamson frequently took . . . Larry Cash to play golf where the [surgical]
   software purchase . . . and other Medhost software purchases . . . were
   negotiated.” (Id.)

      2. Legal Standards
          When considering a motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
   true, construing them in the light most favorable to the plaintiff. Pielage v.
   McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under Federal Rule of Civil
   Procedure 8, a pleading need only contain “a short and plain statement of the
   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
   plaintiff must nevertheless articulate “enough facts to state a claim to relief
   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007). “A claim has facial plausibility when the plaintiff pleads factual content
   that allows the court to draw the reasonable inference that the defendant is
   liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
   (2009). “Threadbare recitals of the elements of a cause of action, supported by
   mere conclusory statements, do not suffice.” Id. Thus, a pleading that offers
   mere “labels and conclusions” or “a formulaic recitation of the elements of a
   cause of action” will not survive dismissal. Id. In applying the Supreme Court’s
   directives in Twombly and Iqbal, the Eleventh Circuit has provided the
   following guidance to the district courts:
         In considering a motion to dismiss, a court should 1) eliminate any
         allegations in the complaint that are merely legal conclusions; and
         2) where there are well-pleaded factual allegations, assume their

                                           21
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 22 of 38



         veracity and then determine whether they plausibly give rise to an
         entitlement to relief. Further, courts may infer from the factual
         allegations in the complaint obvious alternative explanation[s],
         which suggest lawful conduct rather than the unlawful conduct
         the plaintiff would ask the court to infer.
   Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
   Cir. 2011) (citations omitted).
          “In an action under the False Claims Act, Rule 8’s pleading standard is
   supplemented but not supplanted by Federal Rule of Civil Procedure 9(b).”
   Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1051 (11th Cir. 2015). Under
   Rule 9(b), “a party must state with particularity the circumstances constituting
   fraud or mistake,” although “conditions of a person’s mind,” such as malice,
   intent, and knowledge, may be alleged generally. Fed. R. Civ. P. 9(b). “The
   ‘particularity’ requirement serves an important purpose in fraud actions by
   alerting defendants to the precise misconduct with which they are charged and
   protecting defendants against spurious charges of immoral and fraudulent
   behavior.” W. Coast Roofing & Waterproofing, Inc. v. Johns Manville, Inc., 287 F.
   App’x 81, 86 (11th Cir. 2008) (citations omitted). “When a plaintiff does not
   specifically plead the minimum elements of their allegation, it enables them to
   learn the complaint’s bare essentials through discovery and may needlessly
   harm a defendant’s goodwill and reputation by bringing a suit that is, at best,
   missing some of its core underpinnings, and, at worst, [grounded on] baseless
   allegations used to extract settlements.” U.S. ex rel. Clausen v. Lab. Corp. of
   Am., Inc., 290 F.3d 1301, 1313 n.24 (11th Cir. 2002). Thus, the Rule’s
   “particularity” requirement is not satisfied by “conclusory allegations that
   certain statements were fraudulent; it requires that a complaint plead facts
   giving rise to an inference of fraud.” W. Coast Roofing & Waterproofing, 287 F.
   App’x at 86. “To satisfy this heightened-pleading standard in
   a False Claims Act action, the relator has to allege facts as to time, place, and
   substance of the defendant’s alleged fraud, particularly, the details of the
   defendants’ allegedly fraudulent acts, when they occurred, and who engaged in
   them.” Urquilla-Diaz, 780 F.3d at 1051 (cleaned up).

      3. False Claims Act Claims Based on Meaningful-Use Attestations
         Under the FCA, private citizens can recover damages on the federal
   government’s behalf from defendants who have made or caused false claims for
   government payment. The Relators explain the “theory of the[ir] case is simple:
   the [Company and Hospital] Entities presented, and Medhost caused to be
   presented, claims for federal subsidy payments under the Medicare ‘Meaningful
                                          22
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 23 of 38



   Use’ incentive program knowing that the [electronic-health-record] software
   systems being used did not meet mandatory requirements.” (Pls.’ Resp. at 10.)
           In particular, the Relators allege four distinct FCA claims against all the
   Defendants: (1) a presentment claim, which imposes liability when one
   “knowingly presents, or causes to be presented, a false or fraudulent claim for
   payment or approval” using federal funds, 31 U.S.C. § 3729(a)(1)(A); (2) a false-
   statements claim, which imposes liability when one “knowingly makes, uses, or
   causes to be made or used, a false record or statement material to a false or
   fraudulent claim,” id. at § 3729(a)(1)(B); (3) a conspiracy claim, which imposes
   liability when one “conspires to commit a violation” of the FCA, id. at §
   3729(a)(1)(C); and (4) a reverse-false-claims count which imposes liability when
   one “knowingly conceals or knowingly and improperly avoids or decreases an
   obligation to pay or transmit money or property to the government,” id. at §
   3729(a)(1)(G). (Am. Compl. at ¶¶ 299–302.)

      A. Medhost
          To summarize, the Relators contend Medhost defrauded the federal
   government into certifying its software and making meaningful-use incentive
   payments to the Hospitals that were not justified because of problems with
   Medhost’s software. The allegations against Medhost concern software that was
   designed by Medhost, certified under the Office of the National Coordinator for
   Health Information Technology criteria by a third party, Drummond Group
   Inc., and installed and used by the Hospitals, as described in detail, above. The
   Hospitals, in turn, attested to meaningful-use incentives based on their
   employment of that software.
          Over the course of over 100 pages and over 300 paragraphs, the Relators
   allege essentially five basic problems with Medhost’s software. First, they
   complain two of Medhost’s software products, its emergency-department
   software—EDIS—and         its   inpatient      software—Enterprise—were        not
   interoperable with each other. The Relators maintain this lack of
   interoperability prevented departments using EDIS from communicating with
   departments that used Enterprise. Second, the Relators say these two software
   products did not reliably allow doctors to make use of computerized provider
   order entries, including functionalities involving order sets. Third, the Relators
   point out problems with the functionality of the Enterprise software’s clinical
   decision support functionality. Fourth, they allege Medhost’s electronic
   prescribing functionality was defective. And, finally, the Relators allege


                                           23
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 24 of 38



   Medhost’s software was not adequately secure in that it failed to properly limit
   who could view and modify patient information.
          More broadly, with respect to meaningful use, the Relators’ FCA claims
   are based on the following: (1) Medhost fraudulently secured certification for its
   software from Drummond, knowing the software did not meet mandatory
   requirements; (2) the Hospitals then used those fraudulently obtained
   certifications to make attestations of meaningful use; and (3) based on these
   attestations, the government made improper incentive payments to the
   Hospitals.
          To begin with, the Relators fail to allege their claims against Medhost
   with the particularity required under Rule 9(b). As Medhost points out, the
   Relators do not allege specific facts showing (1) precisely what
   misrepresentations were made by Medhost; (2) where and when those
   particular     misrepresentations    were     made;     (3)    who    made      the
   misrepresentations; or (4) how any of Medhost’s statement were misleading.
   (Medhost’s Mot. at 18.) In response, the Relators maintain Medhost’s software
   could not preform the functions required for certification, Medhost knew this,
   and yet, during the certification process, nonetheless represented that its
   software could perform the required functions safely and reliably. (Pls.’ Resp. at
   4.) The Relators, in their opposition, cite to dozens of paragraphs in their
   complaint that they say support their claims against Medhost. The Court has
   carefully reviewed every single paragraph, and finds the allegations presented
   are either conclusory, set forth facts that the Relators never sufficiently link to
   the fraudulent activity they accuse Medhost of, or lack the particularity
   required under Rule 9(b). Ultimately, the Relators’ complaint fails to set forth
   facts that provide a nexus between what Medhost knew about its software and
   the Relators’ allegations of fraud.
          In support of their contention that “Medhost knew that its software failed
   to provide required functionality and misrepresented its software’s ability to
   regularly perform functions required for . . . certification,” the Relators cite to
   paragraphs 9 through 11 and 73 through 75 of the complaint. But these
   paragraphs do not in any way present facts that support the Relators’ claims.
   Instead, these paragraphs set forth immaterial generalities,8 conclusory




   8 (E.g., Am. Compl. at ¶ 9 (“This case concerns [electronic-health-record] technologies
   developed and sold by . . . Medhost to hospitals nationwide, including numerous hospitals
   owned and operated by [the Companies and Hospitals].”).)
                                              24
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 25 of 38



   allegations,9 and facts that are not connected to any particular fraud
   allegations.10 The Relators also direct the Court’s attention to over a dozen
   other paragraphs that they say show Medhost’s software was “substandard and
   dangerous” and could not perform its “required functions . . . safely or even at
   all.” (Pls.’ Resp. at 13 (citing Am. Compl. at ¶¶ 113–14, 124, 128–30, 138–39,
   157, 159, 162, 173, 182).) But these allegations also fall well short of properly
   alleging either Medhost’s knowledge of the alleged fraud or the particularity
   required to allege fraud against Medhost. That is, to the extent the Relators
   allege actual facts, as opposed to conclusory allegations of wrongdoing, these
   facts are left dangling, unconnected to the Relators’ fraud allegations. For
   example, the Relators recount that the lack of interoperability between EDIS
   and Enterprise “caused failures with [drug] interaction checking with stunning
   frequency.” (Am. Compl. at ¶ 114.) The Relators also maintain, for instance,
   that, in July 2014, the Companies and Hospitals “notified Medhost” about
   issues with the software’s not “properly reconcil[ing] home medications,” which
   “caused a significant risk of incorrect dosing.” (Id. at ¶ 139.) The Relators also
   point out software failures that occurred “[u]nder certain circumstances.” (Id.
   at ¶ 157.) These allegations, and the others like them, though, do not set forth
   actual facts alleging that Medhost had knowledge of fraud or
   misrepresentations made to the government. See U.S. ex rel. Barrett v. Beauty
   Basics, Inc., 2:13-CV-1989-SLB, 2015 WL 3650960, at *5 (N.D. Ala. June 11,
   2015) (“Relators’ complaint must contain some facts creating an inference that
   the individual(s) who submitted the alleged false certifications to the
   government did so with knowledge of their falsity.”).
           Intertwined with the conclusory nature of these allegations, is that the
   allegations also fail to allege the particularity required under Rule 9(b). Instead,
   to the extent specifics are provided, the Relators only point to some, unnamed,
   people within Medhost who knew about various problems with Medhost’s
   software; but they do not connect the problems these people were aware of to
   any specific false claim. For instance, in opposing Medhost’s motion to dismiss,
   the Relators point to an allegation detailing a complaint from a nurse at one
   hospital who alerted Company and Hospital “information systems personnel” of
   a dangerous drug dosage mix up in May 2014. (Am. Compl. at ¶ 182.) The

   9 (E.g., id. at ¶ 11 (“Medhost knew that its software failed to provide required functionality but
   sought certification of the software nonetheless.”); ¶ 75 (“Medhost misrepresented the ability of
   its software to perform functions required for the software to be eligible for certification . . . .”).)
   10 (E.g., id. at ¶ 10 (“Medhost’s software promised to enable users to create medication orders
   electronically, for example, but contained numerous flaws that meant that many of the orders
   that users created were recorded incorrectly.”).)
                                                     25
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 26 of 38



   Relators fail, however, to connect this detail, and others like it, to the who,
   what, when, where, and how of Medhost’s role in the alleged fraudulent
   conduct.
          By way of another example, the Relators say the lack of interoperability
   between EDIS and Enterprise was discussed on multiple calls, in 2015, within
   the Companies and Hospitals. (Id. at ¶ 118.) In support, they name specific
   Company and Hospital employees who complained, internally, about problems
   with the software in various scenarios. (Id. at ¶¶ 118–19.) They then claim
   Medhost, as a whole, was aware of the problems because a Medhost “log”
   reflected “an error” and that Medhost advised it would fix the faulty allergy and
   drug interaction indicator. (Id. at ¶¶ 120–21.) From this the Relators then
   conclude Medhost fraudulently represented its software “met the requisite
   regulatory criterion.” (Id. at ¶ 120.) But who in particular at Medhost knew
   this? When did this person learn it? And how does this knowledge, in any
   event, fit into the Relators’ generalized allegations that the submitted claims
   were false? Were the people who were aware of the functionality failures also
   aware that those failures prevented the software from meeting the required
   criteria for certification? Did the people at Medhost who were involved in the
   certification process know about these software failures? When did they learn
   of them? How were these issues covered up during certification? In other
   words, where are the facts tying all these unconnected dots together with the
   fraud the Relators allege against Medhost? Who at Medhost had actual
   knowledge or reasonably should have known of the facts that allegedly made
   any of the specific claims at issue false? Nothing in the Relators’ complaint
   answers these questions.11 At most the Relators’ allegations are merely
   consistent with Medhost’s software’s having been certified when it should not
   have been; but this is not enough to state a claim under the False Claims Act.
   See Urquilla-Diaz, 780 F.3d at 1056 (“At most, [the relator’s] allegations were

   11 Many of the complaint’s paragraphs the Relators cite to in their opposition to the motions to
   dismiss refer only to Medhost, generally, as having knowledge about or being aware of certain
   software functionality problems and failures. (E.g., Am. Compl. at ¶¶ 210 (“Relator Neiman
   created a help desk ticket with Medhost to notify Medhost of the problem . . . .” and “Medhost
   acknowledged the issue . . . .”), 254 (“Medhost . . . knew about the issue no later than October
   2014.”) In addition to referring to Medhost only generally, many of the Relators’ allegations are
   also wholly conclusory, devoid of the underlying facts necessary to survive dismissal. (E.g., id.
   at ¶¶ 11 (“Medhost knew that its software failed to provide required functionality but sought
   certification of the software nonetheless.”); 95 (“Medhost knew that the technology did not
   enable users to perform the required functions but nonetheless represented to Drummond that
   its products were capable of performing those functions.”); 290 (“Medhost knowingly
   misrepresented to customers and to Drummond Group . . . that its [software] satisfied federal
   Meaningful Use requirements.”).
                                                  26
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 27 of 38



   merely consistent with [the defendant’s] having violated th[e] rule, but that is
   not enough to state a claim under the False Claims Act.”). The Relators allege
   facts showing that the rollout of Medhost’s software at the Hospitals was
   problematic, even chaotic, and that many features did not work properly,
   endangering patients, when used by a number of facilities. But these
   allegations do not amount to a showing of fraud. Clausen, Inc., 290 F.3d at
   1313 (noting that requiring plaintiffs to plead fraud without particularity
   prevents “them [from] learn[ing] the complaint’s bare essentials through
   discovery” and “needlessly harm[ing] a defendant’s goodwill and reputation by
   bringing a suit that is, at best, missing some of its core underpinnings, and, at
   worst, . . . used to extract settlement[].”)
          Furthermore, the cases on which the Relators rely are inapposite. For
   example, the Relators rely on U.S. ex rel. Osheroff v. Tenet Healthcare Corp. to
   demonstrate they have properly alleged the particularity required by Rule 9(b).
   09-22253-CIV, 2012 WL 2871264 (S.D. Fla. July 12, 2012) (Huck, J.). But the
   portion of that decision the Relators rely on merely opines on whether the
   relator there had sufficiently alleged that the defendants had submitted
   actionable claims to the government. Id. at *5–6. Here, there is no dispute that
   the Relators have identified claims that were submitted to the government. The
   issue is the link between problems with the software, the specific falsity of the
   claims submitted and, with respect to Medhost, the knowledge of that falsity.
   United States v. Kaman Precision Products, Inc., is equally unavailing.
   609CV1911ORL18GJK, 2010 WL 11626636 (M.D. Fla. Apr. 19, 2010). There,
   the court found the government had sufficiently alleged a particular person
   who “had actual knowledge of the facts that made the [claim at issue] false.” Id.
   at *5. Here, in contrast, the Relators have failed to provide particularized
   examples of any Medhost employee’s specific knowledge that is linked to any
   particular false claim. Unlike in Kaman, here, the Relators’ complaint falls
   short because they do not allege any particular Medhost employee’s
   wrongdoing. See id. at *6 (finding complaint sufficient where it alleged a
   defendant employee manipulated computer records to cover up the use of non-
   conforming parts used in fuzes for bombs sold to the government); see also,
   e.g., Grand Union Co. v. United States, 696 F.2d 888, 890 (11th Cir. 1983)
   (finding sufficient allegations of wrongdoing where the complaint set forth facts
   showing check-out cashiers at the defendant grocer knowingly permitted the
   purchase of ineligible non-food items with food stamps).
          In sum, the Relators have set forth various facts showing that an
   assortment of software functionalities did not work properly and that Medhost,

                                          27
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 28 of 38



   therefore, should not have been able to get its software certified. But in doing
   so, the Relators merely “provide[] the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘how’ of
   improper practices, but . . . fail[] to allege the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and
   ‘how’ of fraudulent submissions to the government.” Corsello v. Lincare, Inc.,
   428 F.3d 1008, 1014 (11th Cir. 2005) (emphasis added). And while the facts
   the Relators allege show they have first-hand knowledge of many issues that
   appear to render the software non-compliant with federal regulations, at least
   when it was used in various hospital settings, that knowledge does not amount
   to anything more than speculation with respect to the vast fraud they allege
   against Medhost. For the foregoing reasons, the Court dismisses the Relators’
   claims against Medhost.

      B. The Managing Company and the Hospitals
          The Relators insist they have properly “identified the who, what, when,
   where and how of the false claims” they allege against the Managing Company
   and the Hospitals. (Pls.’ Resp. at 18.) In support, they point primarily to exhibit
   B, attached to their complaint, which they describe as identifying (1) each
   “hospital that claimed Meaningful Use subsidies by attesting to Meaningful Use
   based on relevant Medhost or PULSE software, (2) the date of each claim, (3)
   the relevant certification criteria the hospital attested to meeting for each claim,
   and (4) the amount the Government paid the hospital from the claim.” (Id.)
   They further point out that they alleged Medhost’s electronic-health-record
   software was “incapable of recording medication orders” and “was ineligible for
   certification for CPOE.” (Id. at 19 (citing Am. Compl. at ¶ 154).) The Relators
   then explain that, through their complaint, they have identified the specific
   software at issue and have linked that to a particular hospital and a particular
   meaningful-use attestation, identifying the date of the attestation and the
   amount of money that hospital received from the government. (Pls.’ Resp. at
   19.) Based on this information, and what they describe as “[s]imilar details . . .
   repeated throughout [the complaint] and Exhibit B for scores of additional false
   claims,” the Relators maintain they have “provide[d] more than sufficient detail
   in the [complaint] for Defendants to be put on notice as to who, what, when,
   where, and how they caused a false claim to be submitted to the Government.”
   (Id.) The Court disagrees.
          To begin with, the Relators’ complaint is particularly lacking with respect
   to the “who” part of the fraud equation. The Relators say they have “alleged the
   identities of individual [Company and Hospital] participants in the fraud” and
   then they list twenty paragraphs in the complaint in support. (Id. at 28.) These

                                            28
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 29 of 38



   paragraphs indeed reveal the names of a number of employees, although
   mostly from the Managing Company.12 The Relators describe various roles the
   named Managing Company employees performed: some were responsible for
   the implementation and monitoring of the electronic-health-record software
   (Am. Compl. at ¶¶ 86, 89); some participated in various meetings and calls
   about defects in the software (id. at ¶¶ 87, 91); some circulated memos and
   advisories about software problems (id. at ¶¶ 88, 92); some noted or recognized
   issues with the software (id. at ¶¶ 137, 199, 228, 245, 259, 280); some were
   told about software issues or were tasked with resolving or logging them (id. at
   ¶¶ 190, 199, 215); some came up with “workarounds” for the identified
   software issues (id. at ¶ 233); some visited one of the HMA hospitals that
   complained about the software functionality (id. at ¶ 276); one was aware of a
   $25 million equity exchange for software adoption that Medhost offered the
   Companies and Hospitals (id. at ¶ 286); one was aware of discounts Medhost
   offered the Companies and Hospitals for future business (id. at ¶ 287); some
   believed the Companies and Hospitals could have implemented a superior
   software product for the same or lower price (id. at ¶¶ 287, 288); and, finally,
   one was frequently taken golfing by a Medhost employee where Medhost
   software purchases were negotiated (id. at ¶ 288). In contrast, the Relators, in
   the cited paragraphs, identify only a handful of Hospital employees: some from
   the DeTar facility who complained about software issues (id. at ¶ 190); and
   some from Midwest Regional who reported issues with the PULSE software—
   one of whom “may have signed the attestation packet submitted to the
   government” (id. at ¶ 279).13 While the Relators acknowledge that most of the

   12The Court assumes they are Managing Company employees, but the Relators don’t explicitly
   say so, instead merely labeling them “CHS” employees. It is ordinarily difficult to parse what
   the Relators mean when they refer simply to “CHS”; here, though, it appears when they refer to
   “CHS” employees, they mean Managing Company employees.
   13 The Relators identify various other Hospital and Company employees throughout their
   complaint as well. But the Court mentions these employees, in particular, here, because these
   are the ones the Relators focus on to show they have properly alleged the “who” part of their
   fraud claims. The Court has, nonetheless, considered the references to all the other employees,
   as well, in considering the Hospitals and Managing Company’s motions to dismiss. (E.g., Am.
   Compl. at ¶¶ 118 (named Managing Company employee who noted that a software interface
   was “junk), 119 (named DeTar facility employee and various, unnamed physicians who
   complained about the software and a named Managing Company employee who explained the
   origin of a particular software problem), 158–59 (named DeTar facility employee who
   complained about a software problem with dosing), 188 (similar), 172 (named employee at
   Fallbrook Hospital who complained about software flaws), 178 (named Managing Company
   employee who knew about serious software problems), 184, 187–89, 196, 198, 200, 210, 212,
   254, 259 (all similar), 262 (identifying HMA nurses and physicians, generally and by name,
   who complained about the software), 278, 279 (both similar).)
                                                 29
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 30 of 38



   employees identified worked only for “corporate CHS,” they maintain their
   claims against the Hospitals are nonetheless sufficient as well. (Pls.’ Resp. at
   28.) This is so, they insist, because “the Hospital Defendants . . . submitted the
   false claims and were merely ‘spokes’ of the ‘wheel’ of Medhost’s and CHS’s
   centralized fraud.” (Id. at 28 (citing United States ex rel. Anita Silingo v.
   WellPoint, Inc., 904 F.3d 667, 677–78 (9th Cir. 2018)). Simply put, however,
   what the Relators have set forth, in their amended complaint and their
   opposition to the Defendants’ motions to dismiss, is not nearly enough to allege
   the “who” part of a fraud claim against any of the Hospitals—even the two that
   they specifically single out in their response—or the Managing Company—
   despite specifically identifying dozens of employees. What they fail to do is
   provide a nexus between all these employees, what they knew, and the fraud
   alleged.
          In keeping with its purpose of providing “fair notice,” Rule 9(b) requires
   plaintiffs to distinguish between multiple defendants and “inform each
   defendant of the nature of his alleged participation in the fraud.” Ambrosia Coal
   & Const. Co. v. Pages Morales, 482 F.3d 1309, 1317 (11th Cir. 2007) (quoting
   Brooks, 116 F.3d at 1381). Thus, a complaint alleging fraud perpetrated by
   multiple defendants must differentiate among them, with allegations particular
   to each defendant, in order to survive dismissal. In other words, a complaint
   cannot “attribute[] fraudulent representations and conduct to multiple
   defendants generally, in a group pleading fashion.” Streambend Properties II,
   LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003, 1013 (8th Cir. 2015). In a
   case like this one, involving multiple defendants, “with different actors playing
   different parts, it is not enough to ‘lump’ together the dissimilar defendants
   and assert that ‘everyone did everything.’” Silingo, 904 F.3d at 677 (quoting
   Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011).)
          Here, the vast majority of the Relators’ actual fraud allegations are
   directed towards either “Defendants” or to the Company and Hospital
   Defendants, collectively, without distinguishing among the over one-hundred
   Hospitals, the HMA hospitals, the Managing Company, or the Holding
   Company. Indeed, the Relators fail to identify any employee at any Hospital or
   Company who knew a particular Hospital’s attestation was false. No specifically
   named Hospital employee (of which there are very few) or Company employee is
   alleged to have hidden or manipulated any concerns or knowledge of relevant
   software defects. And the amended complaint fails to set forth any allegation
   that any particular employee knew or should have known, in relation to the


                                          30
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 31 of 38



   software issues they were aware of, that any particular attestation was actually
   false.
           Instead, the complaint is replete with broad allegations against, lumped
   together, the Companies and the Hospitals. For example, the Relators allege
   “CHS [(the Companies and Hospitals, combined)] deployed the combination of
   EDIS and Enterprise at numerous hospitals nationwide” and the poor
   integration of the two led the Companies and the Hospitals to “falsely attest[] to
   Meaningful Use knowing that EDIS and Enterprise did not meet the
   requirement of certified [electronic-health record] technology.” (Am. Compl. at
   ¶¶ 102–03.) Similar generalized references appear repeatedly throughout the
   complaint. (See, e.g., id. at ¶¶ 70 (alleging the Company and Hospital
   attestations, collectively, “were false”); 95, 103, 220, 225–27 (all similar); 124–
   26 (alleging the Enterprise system had issues related to “the frequent use of
   unstructured medication entries at CHS hospitals”); 136 (alleging that
   Company and Hospital “facilities,” collectively, noticed software problems and
   that the Companies and Hospitals, collectively, notified Medhost of the issues),
   139–41, 156, 168 (all similar); 137 (alleging the Companies and Hospitals,
   collectively, improperly “implemented a workaround” for a software issue), 156,
   163, 184, 224, 233 (all similar); 159 (alleging the Companies and Hospitals,
   collectively, “continued to attest” to the software despite its problems); 170
   (similar); 162 (alleging the Companies, Hospitals, and Medhost, collectively, all
   “became aware” of software malfunctions); 102, 117, 197 (similar); 190
   (alleging that the Companies, Hospitals, and Medhost, collectively, all “knew
   that the inadequate [software] functions at CHS hospitals were creating patient
   safety issues”); 234 (alleging the Company and Hospital “order sets did not
   meet the objectives or measures” for attestation); 272 (alleging the Companies
   and Hospitals “knew that [electronic-health record] technology at the HMA
   hospitals was seriously flawed”). In the complaint’s final paragraphs, the
   Relators set forth all four claims under the FCA, under one amalgamated
   claim, incorporating all 296 paragraphs that preceded it. (Id. at ¶¶ 297–306.)
   The Relators then repeatedly refer to the “Defendants,” altogether, alleging that
   all of them, collectively, violated four provision of the FCA.14
           The closest the Relators come to making particularized allegations
   against the Hospitals is to reference exhibit B of the amended complaint. (Am.

   14 To be sure, even if the Court were to conclude that the Relators had managed to state a

   claim and had satisfied the particularity requirements of Rule 9(b), it would nonetheless
   require the Relators to replead because their complaint, for all the reasons the Defendants
   point out, is, as these final paragraphs highlight, a textbook shotgun pleading in many
   respects.
                                               31
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 32 of 38



   Compl, Ex. B, ECF No. 123-2). But this chart, even in combination with the
   100-page complaint, does not satisfy Rule 9(b)’s high pleading standard. Even
   though the chart identifies every single Hospital and lists all the attestations,
   generally, that each made, the thirty-nine-page chart nonetheless still fails to
   identify who, in particular, made the false submissions, what, in particular,
   was false about them, or who knew or even should have known about the
   particular falsities of those statements.
          Simply identifying broad categories of features that were attested to and
   then summarily claiming that each broad category was falsely attested to,
   based on series of defects that a handful of disconnected employees, during
   disjointed time periods were aware of and complained about, does not put any
   particular Defendant on notice of what it did wrong and why it is accused of
   fraud. It does not suffice for the Relators to “lump together the dissimilar
   defendants and assert that everyone did everything.” Silingo, 904 F.3d at 677
   (cleaned up). What, specifically, rendered each one of the hundreds of
   attestations listed in exhibit B false? Which particular aspect of the broad
   criteria identified did each Hospital fail to meet? Why did each Hospital fail to
   meet those criteria? Who at the Managing Company and each Hospital was
   aware, or should have been aware, that the criteria were not met? When was a
   particular software problem recognized in relation to when a particular
   attestation was made? The Relators list a number of software failures that
   many employees were aware of, at various times and in various places; they
   also identify extensive lists of technical criteria that must be met for various
   attestations; they then catalog hundreds of general attestations that were
   submitted to the government, also at various times, both before, during, and
   after the software problems were recognized. But what is the actual link, the
   factual nexus, between this hodgepodge of facts, these isolated incidents, these
   generalized conclusions, and the Relators’ summary allegations of actual fraud
   against the Defendants? The Relators never say and this is fatal to the viability
   of all their fraud claims.15 Their complaint is due for dismissal because it fails
   to state a claim based on anything other than conclusory allegations and fails
   to allege its FCA claims with the particularity required by Rule 9(b).


   15 Because the Relators’ substantive claims fail, their allegations of a conspiracy, based on

   those underlying substantive claims, also fail. The Relators have not set forth any non-
   conclusory allegations that would establish an agreement to violate the FCA. In the only
   allegation in the complaint that references any sort of agreement, the Relators merely allege,
   “Defendants knowingly conspired with others to violate the FCA [and] took substantial steps
   toward the completion of the goals of that conspiracy.” (Am. Compl. at ¶ 302.) This falls
   woefully short of alleging facts supporting a conspiracy.
                                                32
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 33 of 38



        C. The Holding Company
          The analysis set forth above, regarding the Hospitals and Managing
   Company, is no less applicable in the context of the fraud allegations against
   the Holding Company as well. The fraud claims against the Holding Company,
   however, are due to be dismissed for the additional reason that it cannot be
   held liable merely by virtue of its status as an owner, direct or indirect, of the
   Managing Company and the Hospitals.
          In opposition, the Relators maintain, puzzlingly, that inquiry into the
   “relative” culpability of the Holding Company “is simply not appropriate at the
   motion to dismiss stage.” (Pls.’ Resp. at 14.) Regardless, what is appropriate, is
   for the Court to determine whether the Relators have alleged facts sufficient to
   state a claim against the Holding Company and whether, in so doing, they have
   complied with the particularity requirements of Rule 9(b).16 They have done
   neither.
          To begin with, the acts of one corporation cannot generally be imputed to
   another, even in the parent-subsidiary context. See United States v. Bestfoods,
   524 U.S. 51, 61 (1998) (“It is a general principle of corporate law . . . that a
   parent corporation . . . is not liable for the acts of its subsidiaries.”). Indeed,
   “merely being a parent corporation of a subsidiary that commits a FCA
   violation, without some degree of participation by the parent in the claims
   process, is not enough to support a claim against the parent for the
   subsidiary’s FCA violation.” U.S. ex rel. Hockett v. Columbia/HCA Healthcare
   Corp., 498 F. Supp. 2d 25, 59–60 (D.D.C. 2007) (cleaned up). And, certainly,
   “the bare assertion that [a corporate defendant] ‘operated, directed, and
   conspired’ with the hospital does not satisfy Rule 9’s particularity standard.”
   United States ex rel. Martinez v. KPC Healthcare Inc., 815CV01521JLSDFM,
   2017 WL 10439030, at *6 (C.D. Cal. June 8, 2017). Here, the Relators do not
   allege any facts that show the Holding Company actually participated in the
   alleged fraud.
          Thus, in order to implicate the Holding Company, the Relators would
   have to allege the Managing Company or the Hospitals were the Holding

   16 The Relators say, “Rule 9(b) does not apply to the scenario where the parent company and its
   subsidiaries all participated in a fraud.” (Pls.’ Resp. at 23.) In support, they direct the Court’s
   attention to U.S. ex rel. White v. Gentiva Health Services, Inc., 3:10-CV-394-PLR-CCS, 2014 WL
   2893223, at *16 (E.D. Tenn. June 25, 2014). The Relators’ position and supporting citation are
   concerning. Nothing in that opinion stands for the proposition stated. In fact, the opinion
   explicitly states the opposite, dismissing a number of that relator’s claims because, pointedly,
   certain of her allegations could not “survive Rule 9(b)’s more stringent pleading requirements”
   and she had “fail[ed] to allege [a certain] scheme with the specificity required by Rule 9(b).” Id.
   at *15.
                                                   33
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 34 of 38



   Company’s mere instrumentalities. To do so, absent actual participation, a
   “relator must be able to demonstrate either that the defendant is liable under a
   veil piercing or alter ego theory.” U.S. ex rel. Holbrook v. Brink’s Co., 2:13-CV-
   873, 2015 WL 196424, at *25 (S.D. Ohio Jan. 15, 2015) (cleaned up). The
   burden for establishing this is quite high and such findings are considered
   “rare.” Runton v. Brookdale Senior Living, Inc., 17-60664-CIV, 2018 WL
   1057436, at *7 (S.D. Fla. Feb. 2, 2018) (Altonaga, J.). Not only must a party
   seeking to pierce the corporate veil prove that the subsidiary was a “mere
   instrumentality” of the parent, but the party must also show “that the parent
   engaged in improper conduct through its organization or use of the
   subsidiary.” Id. (quoting Johnson Enters. of Jacksonville, Inc. v. FPL Grp., Inc.,
   162 F.3d 1290, 1320 (11th Cir. 1998) (cleaned up). Here, the Relators have
   alleged none of this and so, for this additional reason, their claims against the
   Holding Company must be dismissed.

      4. False Claims Act Claims Based on the Anti-Kickback Statute
          The Relators also allege a separate theory under the federal Anti-
   Kickback Statute, 42 U.S.C. § 1320a-7b(b)(2). Claims for government payment
   that result from AKS violations are actionable under the FCA. The Relators
   claim the Defendants violated the AKS (1) “[b]y arranging for Medhost to
   provide [the Companies and Hospitals] with valuable financial software for free
   in return for [the Companies and Hospital’s] purchase of full licenses of
   Medhost’s [electronic-health record] software suite” (Am. Compl. at ¶ 295); (2)
   based on the Company and Hospital CFO’s insistence on completing a $25
   million equity exchange that Medhost offered the Companies and the Hospitals
   related to the purchasing of certain software (id. at ¶ 286); (3) the Company
   and Hospital’s decision to choose Medhost’s software over higher quality
   products that were of similar cost (id. at ¶ 288); and (4) by having a Medhost
   Senior Vice President take a Company and Hospital CFO golfing where the
   software purchase was negotiated (id.). The Defendants universally maintain
   any FCA claim based on the alleged violations of the AKS must be dismissed for
   a failure to state a claim and a failure to comply with Rule 9(b)’s particularity
   requirements. After careful review, the Court agrees.
          As relevant here, the AKS prohibits knowingly and willfully paying
   remuneration with the intent to induce the ordering of items or services
   reimbursable under any federal health care program. 42 U.S.C. § 1320a-
   7b(b)(2). In turn, claims for government payment that result from AKS
   violations are actionable under the FCA. And since they are brought under the

                                          34
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 35 of 38



   FCA, such claims must also be pleaded with particularity under Rule 9(b).
   United States ex rel. Childress v. Ocala Heart Inst., Inc., 5:13-CV-470-OC-
   22PRL, 2015 WL 13793109, at *4 (M.D. Fla. July 2, 2015). Accordingly, the
   Relators must allege, with particularity, the Defendants knowingly and willfully
   offered or paid remuneration “in cash or in kind to any person to induce such
   person . . . to purchase, lease, order, or arrange for or recommend purchasing,
   leasing, or ordering any good, facility, service, or item for which payment may
   be made in whole or in part under a [f]ederal health care program.” 42 U.S.C.A.
   § 1320a-7b(b)(2).
          The AKS, in another statutory section, broadly defines “remuneration” as
   “transfers of items or services for free or for other than fair market value.” 42
   U.S.C. § 1320a–7a(i)(6). Although the Relators say Medhost provided its
   financial software for “free,” they describe this transaction as merely part of the
   Company and Hospital’s decision to purchase licenses for Medhost’s electronic-
   health record software suite. And nowhere do the Relators allege that doing so
   rendered the entire exchange to be below fair market value. Accordingly, since
   there is no allegation that Medhost’s provision of the combination of its
   electronic-health-record software and its financial software were for below fair-
   market value, there can be no violation of the AKS.
          Furthermore, conceptually, the Relators’ allegations do not fit within the
   AKS. Medhost offered its software product for sale to the Companies and the
   Hospitals in what appears to be a competitive market. (See, e.g., Am. Compl. at
   ¶ 288.) It would therefore be expected that the Companies and the Hospitals
   would seek to optimize the quality of the product while minimizing costs and
   that Medhost would seek to maximize its profits in convincing the Companies
   and the Hospitals to choose its software. That Medhost offered its financial
   software for free as an enticement to the very entities it was negotiating with,17
   does not run afoul of the AKS. If Medhost had, for example, offered free
   individual tax software to the heads of all the Hospitals and the executives of
   the Companies, personally, in order to get them to arrange for the Companies
   and the Hospitals to purchase the electronic-health-record software, then the
   Relators might have a claim—or at least a framework for one. But, as
   presented, they have merely described business entities—Medhost and the
   monolith of “CHS”—negotiating an arms-length transaction for the bona fide
   sale and purchase of software. The Relators present no allegations that any

   17 The Relators say, for example, that Medhost “provide[d] CHS with free financial software for

   the purpose of inducing CHS to purchase full licenses of its . . . software suite” (Am. Compl. at
   ¶ 281 (emphasis added)) and “offered discounts to CHS for its software and maintenance to
   induce CHS to continue to purchase its software” (id. at ¶ 287 (emphasis added).)
                                                  35
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 36 of 38



   remuneration took place outside of the transaction itself. No one was offered or
   paid any separate remuneration to induce them to purchase or recommend the
   purchase of software from Medhost. Further, practically speaking, the kickback
   scheme the Relators allege is internally inconsistent: on the one hand they
   allege Medhost’s offer of a discount on its products amounted to a kickback; on
   the other, they allege the Companies and the Hospitals overpaid for the
   software, in light of its subpar quality. From this, no improper remuneration
   can be discerned.
          The Relators also fail to explain how the Company and Hospital CFO’s
   proclaimed insistence that the companies effectuate the software conversion “in
   order for [the Companies and the Hospitals] to obtain $25 million in equity in
   Medhost” violates the AKS. (Id. at ¶ 286.) Again, the Relators have not alleged
   anything that was provided at below fair-market value and have not alleged
   that any such remuneration was offered outside the entities who were engaged
   in negotiating a business transaction. Without allegations of actual
   remuneration being offered or paid to someone to induce the software
   purchase, the Relators have not set forth an AKS violation.
          Likewise, the Relators’ allegation that some employees would have
   preferred what they viewed as a better product for the same cost also falls far
   wide of the mark. (Id. at ¶ 288.) That the Companies and the Hospitals could
   have purchased a better product for the same price does not even come close to
   alleging any remuneration changed hands with, or was offered to, outside
   parties to induce the software purchase. It just means some employees thought
   the Companies and the Hospitals overpaid for a subpar product. This alleges,
   at most, business judgment disagreement, and does not in any appreciable way
   support a claim that the Defendants violated the AKS.
          Finally, the Relators’ allegation that a Medhost executive “frequently took
   [the Company and Hospital] Chief Financial Officer . . . to play golf where . . .
   software purchases for [the Company and Hospitals] were negotiated” also falls
   well short of alleging a kickback. (Id.) When and where did the golf outings take
   place? Did the Medhost executive even pay for the outings? If so, how much?
   How was the golf outing used to induce the Company and Hospitals’ purchase
   of the software? None of these essential elements is even referenced, never
   mind specifically alleged.
          Not only have the realtors failed to set forth a framework remotely
   resembling any kind of kickback scheme, they have also failed to set forth the
   particularity required under Rule 9(b). To allege a kickback scheme, the
   Relators must make particularized allegations that include, “the names of the

                                          36
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 37 of 38



   people who received the incentives, the names of the defendants’ employees
   who negotiated the incentives, precisely what the incentives were, when they
   were provided, why they were provided, and why they were illegal.” United
   States v. Choudhry, 262 F. Supp. 3d 1299, 1307 (M.D. Fla. 2017) (cleaned up).
   The Relators’ allegations fall well short of these requirements. Their FCA claims
   based upon violations of the AKS cannot, therefore, proceed.

      5. Conclusion
          While the Relators have indeed poured forth heaps of alleged facts,
   interwoven with conclusory allegations of wrongdoing, the resulting complaint
   is nonetheless fatally flawed. This is because, even when construing the
   universe of facts presented in light most favorable to the Relators, the Court is
   unable to reasonably infer that the Defendants have engaged in the alleged
   misconduct. This failure is compounded by the Relators’ failure to comply with
   Rule 9(b)’s particularity requirements. Accordingly, the Court grants the
   Defendants’ motions to dismiss (ECF Nos. 129, 132, 133, 134.)
          The Court dismisses the Relators’ claim on the merits, without leave to
   amend and therefore the dismissal is with prejudice. Within their opposition
   to the Defendants’ four motions to dismiss, the Relators, as an apparent
   afterthought, ask for leave to once again amend their complaint. (Pls.’ Resp. at
   28 (“If Relators discover more facts in discovery that further elaborate on CHS’s
   corporate shell game, they can amend the pleadings to conform to the facts.”),
   31 n. 8 (“Relators will amend the complaint to plead these facts, if necessary.”),
   47 n. 15 (“If the Court grants any of the motions to dismiss, Relators
   respectfully request that the Court grant them leave to replead any pleading
   deficiency.”). The Relators’ request for leave to amend their complaint lacks
   merit. They have failed to cite any legal authority or factual support that would
   justify amendment. The Relators reliance on Vibe Micro, Inc. v. Shabanets, 878
   F.3d 1291, 1296 (11th Cir. 2018), is misplaced. In Vibe Micro, the Eleventh
   Circuit held that a district court must sua sponte give a plaintiff “one chance to
   replead before dismissing his case with prejudice on non-merits shotgun
   pleading grounds.” Id. Although the complaint here is indeed a shotgun
   pleading, the Court was nonetheless able to determine that the Relators’ claims
   are due to be dismissed on substantive grounds, as detailed in the analyses,
   above. Further, the Relators’ motion is improperly presented. See Newton v.
   Duke Energy Florida, LLC, 895 F.3d 1270, 1277 (11th Cir. 2018) (“[W]here a
   request for leave to file an amended complaint simply is imbedded within an
   opposition memorandum, the issue has not been raised properly.”); Avena v.

                                          37
Case 1:18-cv-20394-RNS Document 157 Entered on FLSD Docket 06/11/2020 Page 38 of 38



   Imperial Salon & Spa, Inc., 740 Fed. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve
   rejected the idea that a party can await a ruling on a motion to dismiss before
   filing a motion for leave to amend.”) (noting also that “a motion for leave to
   amend should either set forth the substance of the proposed amendment or
   attach a copy of the proposed amendment”) (quotations omitted). The Court
   denies the Relators’ request for leave to amend because the request lacks merit
   and is, additionally, procedurally defective.
          This case is otherwise stayed with respect to the thirty Hospital
   Defendants identified in their suggestion of bankruptcy. (ECF No. 155.) The
   Court therefore directs the Clerk to close this case until the bankruptcies of
   those Defendants is concluded or the stay is otherwise lifted and the parties
   seek to reopen. Any pending motions are denied as moot.
         Done and ordered in Miami, Florida on June 11, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge




                                         38
